Citation Nr: 0840000	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-24 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss.


FINDING OF FACT

In October 2008, the Board was notified by the St. 
Petersburg, Florida RO that the veteran died in July 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the 
merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).

The Board notes that the Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008) allows for substitution in the case of death of a 
claimant who dies on or after October 10, 2008.  38 U.S.C. 
§ 5121A (West Supp. 2008).  Because the claimant in this case 
died prior to October 10, 2008, no substitution may be made.


ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


